Citation Nr: 1203051	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  10-45 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right testicle removal.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran resides under the jurisdiction of the Nashville, Tennessee, RO.  

In November 2011, the Veteran and his daughter provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002) for a hearing loss disability from surgery performed at a VA facility has been raised by the record, see November 2011 hearing transcript on pages 8-12, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for Meniere's disease, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On November 4, 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw the issue of whether new and material evidence has been received to reopen a claim for service connection for removal of right testicle from the appeal.

2.  In a January 1977 rating decision, the RO denied service connection for Meniere's disease because the evidence of record did not establish that Meniere's disease was incurred in or aggravated by service.  The Veteran was notified of this determination that same month, along with his appellate rights, and he did not appeal the decision with respect to that issue.  Thus, the decision is final.  

3.  Evidence submitted since the January 1977 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for Meniere's disease, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen a claim for service connection for removal of right testicle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The January 1977 rating decision, which denied service connection for Meniere's disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

3.  New and material evidence has been received since the January 1977 rating decision, which denied service connection for Meniere's disease; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any issue on appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant at the November 2011 video conference hearing before the undersigned expressed an intent to withdraw the issue of whether new and material evidence has been received to reopen a claim for service connection for removal of right testicle.  See transcript on page 3 (Chairman: "And I just want to confirm [with the Veteran] that you understand that means I will not look at that issue on appeal.  I will only look at the other three issues."  Veteran: "Yes.  I understand that.").  Hence, there remain no allegations of errors of fact or law for appellate consideration in connection with this issue.  

Accordingly, the Board does not have jurisdiction to review the issue of whether new and material evidence has been received to reopen a claim for service connection for removal of right testicle, and this issue is dismissed.


II.  New & Material Evidence

In a January 1977 rating decision, the RO denied service connection for Meniere's disease, determining that the evidence did not show that such was incurred in service or aggravated by service.  That same month, the RO provided the Veteran with notice of the rating decision, along with his appellate rights.  A notice of disagreement was not filed as to that issue, and the decision at it pertained to Meniere's disease became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156.  

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the January 1977 rating decision included records from service and VA treatment records, which showed a diagnosis of Meniere's disease in 1976, with the Veteran attributing the onset to 1961, which is after service discharge.  In the January 1977 rating decision, the RO denied the claim for service connection, stating that there was no evidence of a nexus to service.  

The evidence submitted since the January 1977 rating decision includes a statement from a private physician, wherein he stated that the Veteran's Meniere's disease had its onset in service.  The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, supra.  The Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  Specifically, a medical professional has attributed the diagnosis of Meniere's disease to service, which evidence was previously lacking.  The newly-submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claim for service connection for Meniere's disease.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the request to reopen the claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


ORDER

The appeal of the issue of whether new and material evidence has been received to reopen a claim for service connection for right testicle removal is dismissed.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for Meniere's disease is granted and, to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is warranted before deciding the three issues on appeal.

In a July 1976 statement, the Veteran reported he had been admitted to VA facilities in 1966, 1969, 1970, and 1976.  See July 20, 1976 statement.  At the November 2011 hearing, the Veteran indicated the treatment during these times was at the VA facility in Allen Park, Michigan.  The earliest VA treatment records of record are from 1976.  There is a VA Form 10-7131, which seems to confirm that the Veteran was admitted to the VA hospital in Dearborn, Michigan in October 1966.  See id.  Thus, the Board finds that an attempt to obtain all VA treatment records beginning in the 1960s must be made, as they would be relevant to the issues on appeal.

Additionally, in a statement from the Veteran received in July 1976, he listed multiple private doctors and private facilities that had treated the Veteran for Meniere's disease as early as 1965.  The Board did a search for Dr. Paul Dzul, who appears to still be in practice.  VA should provide the Veteran with multiple VA Forms 21-4142, Authorization and Consent to Release Information to VA, and a copy of the July 1976 submission so that the Veteran can provide permission for VA to obtain any possible records from these doctors.  See submission with date stamp of July 22, 1976

The Veteran claims he was treated for vertigo at Camp Chaffee in Arkansas in 1955 or 1956 and was hospitalized at the base hospital in Fort Sill, Oklahoma, in 1957.  See VA Form 21-526, Veteran's Application for Compensation or Pension, received in June 1976.  VA has attempted to obtain the Veteran's service treatment records, which attempts have been unsuccessful, as his records were in an area where the 1973 fire at the National Personnel Records Center (NPRC) occurred.  VA was able to obtain records showing that the Veteran had been hospitalized in 1955 at Camp Chaffee, although there is no indication for what disability or disabilities he was treated (he had initially stated that the hospitalization at this facility related to the removal of his right testicle, see id.).  In November 2009, VA attempted to obtain the 1957 hospitalization records from the hospital at Fort Sill.  The NPRC indicated that the records were stored with the Veteran's service personnel records and thus were presumed destroyed.

While VA has informed the Veteran that his service treatment records are unavailable, it has not sent the Veteran a developmental letter to inform him of alternative evidence that might substitute for service records.  (The Board is aware that the RO provided the Veteran with an NA Form 13055, "Request for Information Needed to Reconstruct Medical Data, which provides different information.)  It is possible that the Veteran may have information that could help substantiate his claim.

Lastly, the Veteran submitted a letter from Dr. Adam English, who wrote he had been treating the Veteran for multiple medical problems.  See May 2009 letter.  At the November 2011 hearing, the Veteran testified that Dr. English had been treating the Veteran for years.  The Board finds that an attempt to obtain the actual treatment records from Dr. English should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a request for information on alternative sources for service records in compliance with M21-MR Part III.iii.2.E.27.b.  

2.  Contact the VA facility in Allen Park, Michigan, and obtain VA outpatient treatment and hospitalization records from 1960 to the present time.  If attempts to obtain these records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the appellant of this in accordance with 38 C.F.R. § 3.159(c) and (e).

3.  Send the Veteran a copy of the two pages received on July 22, 1976, where he listed all the doctors who had treated him for Meniere's disease from 1965 to 1976.  Advise the Veteran that the Internet seems to indicate Dr. Paul Dzul is still in practice, and inform him that he should attempt to locate as many of these physicians as he can and then provide VA permission to obtain these records, to include providing the current address(es) for the physician(s).  Additionally, ask the Veteran to provide VA with permission to obtain the treatment records from Dr. Adam P. English.  The Veteran may submit these private medical records himself.  If attempts to obtain these records are unsuccessful, and it is determined that further attempts to obtain them would be futile, then notify the appellant of this in accordance with 38 C.F.R. § 3.159(c) and (e).

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of entitlement to service connection for Meniere's disease, bilateral hearing loss, and tinnitus.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


